DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 04/29/2022 and the IDS’s filed 03/22/2022 and 05/27/2022.

Claims 21-25, 28-29, 31-42 are pending and being examined.  Claims 1-20, 26-27, and 30 are canceled.  Claims 21, 31, 38 are amended and claims 40-42 are newly added with no new subject matter being introduced.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 28-29, 31-36, and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Masuko (JP 2011200777A) in view of Tilquin et al. (US 2009/0246117 A1).
Considering claims 21-25, Masuko teaches a composition for the purification of flue gas, said composition containing composition powder having a powder of a sodium salt of carbonic acid such as sodium hydrogen carbonate and/or sodium sesquicarbonate and absorptive material for adsorbing sulfur oxides and/or hydrogen chloride such as slaked lime (hydrated lime) wherein the slaked lime is 5 to 30 wt.% (Masuko, [0008], [0013], [0022]).
Masuko does not explicitly teach 13 to 30 wt.% and/or 13 to 20 wt.% of a sodium salt of carbonic acid and 70 to 87 wt.% and/or 80 to 87 wt.% of an absorptive material.
However, Masuko teaches slaked lime has a slow reaction with sulfur oxides but reduces the elution of heavy metals such as lead from fly ash; baking soda (sodium hydrogen carbonate) is more expensive than slaked lime and costs more to treat (Masuko, [0002], [0005], [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to vary the amounts of slaked lime and sodium hydrogen carbonate including to within the claimed ranges.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to obtain a cost effective composition with desired sulfur dioxide reduction capability and reduced elution of heavy metals with a reasonable expectation of success.
Masuko does not explicitly teach the absorptive material has a specific pore volume that is equal to or greater than 0.1 cm3/g.
However, Tilquin teaches the ability of hydrated lime particles to remove acid gases such as SO3 from gaseous streams is related to the pore volume of the particles as well as the surface area thereof; Tilquin teaches the pore volume desired is one between 0.1 to 0.25 cm3/g and the desired surface area is one between about 20 to 50 m2/g (Tilquin, [0018]-[0019]).
Therefore, it would have been obvious to one of ordinary skill in the art, to vary the specific pore volume of the absorptive material including to within the claimed range of equal to or greater than 0.1 cm3/g.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to achieve desired absorption rate of sulfur oxides with a reasonable expectation of success.
Masuko teaches the sodium salt of carbonic acid has a particle size d50 of less than 50 µm and/or less than 45 µm (Masuko, [0023]).
Masuko teaches the alkali metal salt of carbon acid having an average particle diameter d50 of 30 µm or less (Masuko, [0023]), he does not explicitly teach it has a particle size d97 of less than 180 µm.  
However, Masuko teaches the smaller particle size increases the reactivity with an acid gas such as sulfur oxide of hydrogen chloride (Masuko, [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the particle size d97 including to within the claimed range of less than 180 µm.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired reactivity with an acid gas with a reasonable expectation of success.
It should be noted that the claim is directed to a composition.  The combination of Masuko and Tilquin teaches the claimed composition; thus the composition of Masuko and Tilquin would also be expected to be adapted for storage.
Nonetheless, Masuko teaches the composition powder is adapted for storage (Masuko, [0045]).
The combination of Masuko and Tilquin teaches the claimed composition.  Thus, it would be expected that the composition of Masuko/Tilquin would also have an FFC value, determined using a RST-XS ring shear tester, of 1 or more, wherein measurement of the FFC value is after 18 hours.
Considering claim 28, Masuko teaches the absorptive material (hydrated lime) has a particle size d50 of less than 50 µm (Masuko, [0023]).
Considering claim 29, Masuko teaches the composition contains activated carbon for dioxin treatment (Masuko, [0030]). 
Masuko does not explicitly teach the activated carbon is in an amount of up to 30 wt.% based on the total weight of the composition.
However, Masuko teaches the amount added may be controlled in conjunction with the measured HCl and SOx concentrations (Masuko, [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to vary the amount of activated carbon based on the total weight of the composition including to within the claimed range of up to 30 wt.%.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order for the composition to have the components in amounts that would be in conjunction with the measured HCl and SOx and the amount of dioxins that would need to be treated with a reasonable expectation of success.
Considering claims 31-35, Masuko teaches a process for the manufacture of said composition for the purification of flue gas according to claim 21 comprising providing a composition containing a powder of the sodium salt of carbonic acid and a powder of the absorptive material and applying mechanical energy to the composition (Masuko, [0023]).  Additionally, Masuko teaches mixing/blending the powders (Masuko, [0013]).  It should be noted that mixing/blending would require application of mechanical energy.  Masuko teaches the sodium salt of carbonic acid has a particle size d50 of less than 45 µm and teaches using crushing equipment (i.e., grinding step) to obtain desired particle size (Masuko, [0023]).
It has already been established that the composition of claim 21 comprises 13 to 30 wt.% and/or 13 to 20 wt.% of a sodium salt of carbonic acid and 70 to 87 wt.% and/or 80 to 87 wt.% of an absorptive material.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to provide a composition comprising 13 to 30 wt.% and/or 13 to 20 wt.% of a sodium salt of carbonic acid and 70 to 87 wt.% and/or 80 to 87 wt.% of an absorptive material and then applying mechanical energy to mix/blend/grind.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to achieve desired composition and/or particle size for the final composition.
Masuko does not explicitly teach the absorptive material has a specific pore volume that is equal to or greater than 0.1 cm3/g.
However, Tilquin teaches the ability of hydrated lime particles to remove acid gases such as SO3 from gaseous streams is related to the pore volume of the particles as well as the surface area thereof; Tilquin teaches the pore volume desired is one between 0.1 to 0.25 cm3/g and the desired surface area is one between about 20 to 50 m2/g (Tilquin, [0018]-[0019]).
Therefore, it would have been obvious to one of ordinary skill in the art, to vary the specific pore volume of the absorptive material including to within the claimed range of equal to or greater than 0.1 cm3/g.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to achieve desired absorption rate of sulfur oxides with a reasonable expectation of success.
Masuko teaches storing the composition (Masuko, [0045]).
Masuko teaches the alkali metal salt of carbon acid having an average particle diameter d50 of 30 µm or less (Masuko, [0023]), he does not explicitly teach it has a particle size d97 of less than 180 µm.  
However, Masuko teaches the smaller particle size increases the reactivity with an acid gas such as sulfur oxide of hydrogen chloride (Masuko, [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the particle size d97 including to within the claimed range of less than 180 µm.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired reactivity with an acid gas with a reasonable expectation of success.
The combination of Masuko and Tilquin teaches the claimed composition.  Thus, it would be expected that the composition of Masuko/Tilquin would also have an FFC value, determined using a RST-XS ring shear tester, of 1 or more, wherein measurement of the FFC value is after 18 hours.
Considering claim 36, Masuko teaches a process for the purification of flue gas, wherein the flue gas is brought into contact with the composition according to claim 21 (Masuko, [0008]).  Masuko teaches storing the composition (Masuko, [0045]).
Considering claims 40-41, Masuko does not explicitly teach the composition has a particle size d97 of less than 180 µm.
However, Masuko teaches the particle size is a result effective variable relative to its reactivity with an acid gas by teaching that average particle diameters of 30 µm or less, particularly 5 to 30 µm, particularly 7 to 20 µm increase the reactivity with an acid gas (Masuko, [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to vary the particle size of the composition including a particle size d97 of less than 180 µm.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to achieve desired reactivity with an acid gas with a reasonable expectation of success.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Masuko (JP 2011200777A) in view of Tilquin et al. (US 2009/0246117 A1) as evidenced by Alexander et al. (US 4668489).
Considering claim 37, Masuko teaches the flue gas is generated in municipal solid waste incinerators, industrial waste incinerators, power boilers, carbonization furnaces, among others (Masuko, [0001]).  As evidenced by Alexander in column 2 lines 18-29, HF is generated by furnaces.  Thus, it would be expected that the flue gas of Masuko that is generated in carbonization furnaces would also comprise HF.

Claims 38-39 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Masuko (JP 2011200777A) in view of Benson et al. (US 2009/0220411 A1).
Considering claim 38-39, Masuko teaches a method comprising mixing homogeneously (i.e., blending) a powder of an absorptive material wherein said absorptive material is an absorbent for sulfur oxides/hydrogen chloride such as slaked lime (hydrated lime) wherein the slaked lime is 5 to 30 wt.% (Masuko, [0001], [0008], [0013], [0022]) with a powder of a sodium salt of carbonic acid such as sodium hydrogen carbonate and/or sodium sesquicarbonate and absorptive material for adsorbing sulfur oxides and/or hydrogen chloride.
Masuko does not explicitly teach 70 to 87 wt.% and/or 80 to 87 wt.% of an absorptive material.
However, Masuko teaches slaked lime has a slow reaction with sulfur oxides but reduces the elution of heavy metals such as lead from fly ash; baking soda (sodium hydrogen carbonate) is more expensive than slaked lime and costs more to treat (Masuko, [0002], [0005], [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to vary the amounts of absorptive material (i.e., slaked lime) and sodium hydrogen carbonate including to within the claimed ranges.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to obtain a cost effective composition with desired sulfur dioxide reduction capability and reduced elution of heavy metals with a reasonable expectation of success.
Masuko does not explicitly teach the absorptive material has a specific pore volume that is equal to or greater than 0.1 cm3/g.
However, Benson teaches the use of hydrated lime/activated lime for SO2 reduction in a flue gas and higher absorption rates are due to higher pore volume (Benson, abstract and [0030]).  Benson also teaches absorptive materials comprising hydrated lime with a pore volume of 0.092 cm3/g, 0.153 cm3/g, and 0.209 cm3/g (Benson, Tables 1 and 3).
Therefore, it would have been obvious to one of ordinary skill in the art, to vary the specific pore volume of the absorptive material including to within the claimed range of equal to or greater than 0.1 cm3/g.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to achieve desired absorption rate of sulfur oxides with a reasonable expectation of success.
Masuko teaches the sodium salt of carbonic acid has a particle size d50 of less than 50 µm (Masuko, [0023]).
Masuko teaches the alkali metal salt of carbon acid having an average particle diameter d50 of 30 µm or less (Masuko, [0023]), he does not explicitly teach it has a particle size d97 of less than 180 µm.  
However, Masuko teaches the smaller particle size increases the reactivity with an acid gas such as sulfur oxide of hydrogen chloride (Masuko, [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the particle size d97 including to within the claimed range of less than 180 µm.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired reactivity with an acid gas with a reasonable expectation of success.
The recitation of “to improve the flowability after some storage time, and/or storability and/or HF absorptivity of a powder of a sodium salt of carbonic acid” is the functionality of the composition and does not impart any additional process steps to the method of mixing the absorptive material with a powder of a sodium salt of carbonic acid.
Masuko teaches storing the composition (Masuko, [0045]).
The combination of Masuko and Tilquin teaches the claimed composition.  Thus, it would be expected that the composition of Masuko/Tilquin would also have an FFC value, determined using a RST-XS ring shear tester, of 1 or more, wherein measurement of the FFC value is after 18 hours.
Considering claim 42, Masuko does not explicitly teach the composition has a particle size d97 of less than 180 µm.
However, Masuko teaches the particle size is a result effective variable relative to its reactivity with an acid gas by teaching that average particle diameters of 30 µm or less, particularly 5 to 30 µm, particularly 7 to 20 µm increase the reactivity with an acid gas (Masuko, [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to vary the particle size of the composition including a particle size d97 of less than 180 µm.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to achieve desired reactivity with an acid gas with a reasonable expectation of success.

Response to Arguments
Applicant’s arguments filed regarding unexpected results have been fully considered but are not persuasive.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
In the instant case, Applicant cites Fig. 2 as evidence of “unexpected” results.  However, Fig. 2 does not cover the entire claimed range of an absorptive material having a specific pore volume that is equal to or greater than 0.1 cm3/g.  Fig. 2 is also directed to only a mixture comprising hydrated lime and sodium hydrogen carbonate powder and does not cover the entire range of absorptive materials having the claimed specific pore volume and the entire range of powders of a sodium salts of carbonic acid having the claimed particle size.  
Thus, the evidence of “unexpected” results is not commensurate in scope with the claims.
Moreover, applicant at the top of page 7 of instant specification discloses “it has surprisingly been found that as a result of the unique combination of 1 to 99 wt.% of a powder of a sodium salt of carbonic acid with 1 to 99 wt.% of a powder of an absorptive material, wherein said powder of said absorptive material has a specific pore volume that is equal to or greater than 0.1 cm3/g, a composition for flue gas purification is obtained that can be stored well and/or has a good flowability and/or a good absorptivity of pollutants such as sulfur oxides and/or hydrogen halides. In particular, it was found that compositions containing a powder of a sodium salt of carbonic acid and a powder of an absorptive material with a specific pore volume that is equal to or greater than 0.1 cm3/g exhibited a significantly improved flowability, in particular compared to pure powders of alkali metals salts of carbonic acid and a good sulfur oxide absorptivity”.  Thus, applicant’s argument is also not commensurate with the disclosure of the instant specification.
Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In the instant case, applicant has not presented evidence comparing claimed range with the range taught by Masuko.  Applicant has also not presented evidence showing criticality of the claimed specific pore volume and claimed weight compositions.

Applicant’s arguments filed regarding Masuko’s teaching that the slaked lime content should not be increased above 30 et.% have been fully considered but they are not persuasive.
In support of above argument, Applicant cites [0016] of Masuko which discloses that a relatively small weight percentage of slaked lime is used so that the reaction between the slacked lime and the carbonate-containing alkali compound is prevented or suppressed.
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  
In the instant case, the prior art’s mere disclosure of using a relatively small percentage of slaked lime is used so that the reaction between the slaked lime and the carbonate-containing alkali compound is prevented or suppressed does not constitute a teaching away from using a higher percentage of slaked lime because such disclosure does not criticize, discredit, or otherwise discourage using a higher percentage of slaked lime in order to obtain a cost effective composition with desired sulfur dioxide reduction capability and reduced elution of heavy metals.  Masuko teaches baking soda is more expensive than slaked lime and costs more to treat (Masuko, [0005]).
Applicant’s assertion that Masuko teaches to limit the percentages of slaked lime to 30% or lower in normal storage conditions, and thus, teaches away from the claimed inventions of claims 21, 31, 36, and 38 is a narrowing of Masuko’s teachings.  In paragraph [0045] and Table 3 of Masuko, Masuko teaches that in a storage test wherein samples of varying blending ratio of slaked lime (0-100%) including one with 50% slaked lime, when the relative humidity was kept at 32% or less, no property change was observed in any of the samples.  Property changes occurred at a relative humidity of 52% to 62%.  Thus, Masuko clearly teaches that even at high weight percentage of slaked lime, the composition can be stored at atmospheric humidity (i.e., humidity of less than 32%).
Moreover, applicant discloses that the high specific porosity of the powder of the absorptive material aids in storage of the composition.  Benson provides the motivation (i.e., higher pore volume results in higher absorption rates) for adjusting the pore volume of Masuko’s absorptive material such that the specific pore volume is equal to or greater than 0.1 cm3/g.  Masuko teaches the smaller particle size increases the reactivity with an acid gas such as sulfur oxide of hydrogen chloride (Masuko, [0023]), providing the motivation for smaller particle sizes such as the claimed range of d97 of less than 180 µm.  Thus, the absorptive material of Masuko and Benson would also have the same storage properties/capabilities as applicant’s composition.   The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
Applicant also argues that Masuko teaches when the slaked lime ratio exceeds 30 wt.%, the pH is 13-14, which is not safe for handling.  However, it should be noted that the increase in pH is due to the formation of sodium hydroxide which is formed in the presence of water (Masuko, [0027] and [0029]).  In addition, Masuko discloses storage of a composition comprising 50% slaked lime for six days, wherein when the relative humidity was kept at 32% or less, no property change was observed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734